O’NIELL, C. J.
Plaintiffs have appealed from a judgment rejecting their demand for $3,500 damages for trespass alleged to have been committed by defendants on plaintiffs’ property.
The facts alleged in the petition show that plaintiffs have exaggerated the amount of the injury, if they suffered any. The damage alleged could not possibly be $2,000, or near that sum. This court has jurisdiction in *152cases like this when the amount in dispute exceeds $2,000. Const, art. 7, § 10. The allegation that the amount of damages suffered in this case exceeds $2,000 is contradicted by the facts alleged.
It is ordered that the appeal be transferred to the Court of Appeal for the Parish of Orleans. The appellants are to bear the costs of the present appeal. All other costs are to depend upon the final judgment.